Citation Nr: 1823755	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-37 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a restoration of a 10 percent rating for palmar fibroma right hand from January 1, 2014.  

2.  Entitlement to a restoration of a 10 percent rating for Dupuytren's left hand from January 1, 2014.

3.  Entitlement to an increased rating in excess of 10 percent for palmar fibroma right hand.

4.  Entitlement to an initial increased rating in excess of 10 percent for Dupuytren's left hand.


REPRESENTATION

Veteran represented by:	Virginia Department of Veteran Services


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse



ATTORNEY FOR THE BOARD

E. Mine, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1978 to February 1981 and from April 1981 to July 1987.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision issued by a Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Veteran and his spouse testified at a February 2018 videoconference hearing before the undersigned Veterans Law Judge (VLJ).

As will be discussed in greater detail below, the Board is restoring the disability ratings of 10 percent for the issues on appeal.  The claims of entitlement to increased ratings are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).







FINDINGS OF FACT

1.  The evidence does not show that the Veteran's disability picture for his palmar fibroma right hand actually reflects an improvement in his ability to function under the ordinary conditions of life and work effective January 1, 2014.

2.  The evidence does not show that the Veteran's disability picture for his Dupuytren's left hand actually reflects an improvement in his ability to function under the ordinary conditions of life and work effective January 1, 2014.


CONCLUSION OF LAW

1.  The reduction of the evaluation for palmar fibroma right hand disability from 10 percent to noncompensable effective January 1, 2014 was not proper.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.105 (e), 3.321(b)(1), 3.343(a), 3.344, 3.951, 4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic Code (DC) 5299-5228 (2017).

2.  The reduction of the evaluation for Dupuytren's left hand disability from 10 percent to noncompensable effective January 1, 2014 was not proper.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.105 (e), 3.321(b)(1), 3.343(a), 3.344, 3.951, 4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic Code (DC) 5299-5228 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's palmar fibroma right hand was initially granted at 0 percent under DC 5299-5228 effective October 18, 1994.  See January 1995 rating decision.  The rating was later increased to 10 percent effective April 22, 2010.  See August 2010 rating decision.  The Veteran's Dupuytren's left hand was initially granted at 10 percent under DC 5299-5228 effective April 22, 2010.  

In a November 2012 rating decision, the RO proposed a reduction of the Veteran's palmar fibroma right hand and Dupuytren's left disability from 10 percent to noncompensable based on the results of an October 2012 VA examination.  The Veteran was notified of the proposed rating reduction in a December 2012 letter.  The RO effectuated the proposed rating reductions in an October 2013 rating decision with an effective date of January 1, 2014.  As a result of the individual reductions, the Veteran's combined disability evaluation was reduced from 50 percent to 40 percent.  

The Veteran has asserted that the reduction of the ratings for both his right and left hand disabilities from 10 percent to noncompensable effective January 1, 2014 was improper.  In support of his argument, the Veteran has reported that despite the findings of the October 2012 VA examination, he has undergone surgery twice to correct his right hand condition and once to correct his left hand condition but the fibromas had returned in both hands.  See October 2013 notice of disagreement; February 2018 hearing transcript.

The Veteran does not contend, and the evidence does not reflect, any failure in compliance with the procedural requirements for rating reductions.  The proper procedure was followed for effectuating a reduction in this matter.  See 38 C.F.R. § 3.105(e), (i).  

A Veteran's disability rating may not be reduced unless the evidence demonstrates that an improvement in the disability has occurred.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 3.951.  Additional protections apply in cases involving ratings that have continued for long periods of time at the same level (approximately five years or more by guideline but not mandate).  See 38 C.F.R. § 3.344(a), (b); Lehman v. Derwinski, 1 Vet. App. 339 (1991).  As noted above, the ratings at issue had been in effect for less than five years at the time of the reduction.  Thus, 38 C.F.R. § 3.344 (a) and (b) are not for application.  Nevertheless, in any case, to warrant a reduction, it must be determined not only that an improvement in the disability level has actually occurred, but also that such improvement actually reflects an improvement in the ability to function under the ordinary conditions of life and work.  Brown v. Brown, 5 Vet. App. 413, 420-21 (1993) (citing 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13).

Ultimately, the Board finds that a restoration is in order because the evidence does not show sustained medical improvement of the Veteran's conditions under the ordinary conditions of work and life.  

In addressing whether improvement is shown, the comparison point generally is the last examination on which the rating at issue was assigned or continued.  See Hohol v. Derwinski, 2 Vet. App. 169 (1992).   The increase in the Veteran's right hand disability rating to 10 percent and the grant of service connection for his left hand disability were based in part on a July 2010 VA examination.  

Regarding the Veteran's right hand, the examiner found abnormal range of motion in the Veteran's little finger, with objective evidence of pain on motion contributing to his limitation of motion.  The Veteran's right little finger had 15 degrees of flexion contracture and he could not fully extend.  The Veteran's other fingers had objective pain on motion without any loss of range of motion.  There was no gap between any of the Veteran's fingers and the proximal transverse crease, and no gap between any fingers and the pad of his thumb.  The examiner noted deformity of all of the Veteran's digits at the PIP joint, described as noticeable nodules.  The Veteran had decreased strength for pushing, pulling, and twisting.  The examiner reported that the Veteran typed more slowly as a result of decreased dexterity.  An x-ray confirmed DJD of the interphalangeal joint of the right thumb.  

Regarding the Veteran's left hand, the examiner found evidence of objective pain on motion, but no loss of range of motion.  There was no gap between any of the Veteran's fingers and the proximal transverse crease, and no gap between any fingers and the pad of his thumb.  The examiner noted deformity of all of the Veteran's digits at the PIP joint, described as noticeable nodules.  The Veteran had decreased strength for pushing, pulling, and twisting, with an especially weak grip in his left hand.  The examiner reported that the Veteran typed more slowly as a result of decreased dexterity.  An x-ray confirmed DJD of the PIP joint of the left index finger.  

The examiner opined that the Veteran's right and left hand disabilities resulted in significant impact on the Veteran's occupation as a result of his decreased manual dexterity.

Based on this examination, the RO assigned an increase 10 percent evaluation for the Veteran's palmar fibroma right hand based on painful motion and noticeable nodule on the dorsal proximal interphalangeal joint of all fingers.  The RO also assigned an initial rating of 10 percent for the Veteran's Dupuytren's left hand based on painful motion of a minor group of joints.  

In a subsequent October 2012 VA examination, a VA examiner noted that the Veteran had undergone surgery to release a fifth finger contracture in June 2012, which had healed well, and was scheduled for surgery on the left fourth finger in December 2012.  Regarding the Veteran's right hand, the examiner noted limitation of motion and painful motion of the right little finger.  The examiner indicated there was no gap between the thumb and the fingers.  In addition, there was no gap between the fingertips and proximal transverse crease of the palm or evidence of painful motion in attempting to touch the palm with the fingertips.  Following repetitive use testing, the Veteran had weakened and painful movement and deformity in his right ring finger, otherwise there was no additional limitation following repetitive-use testing.  There was no tenderness or pain on palpation for joints or soft tissue, including the thumb and fingers on the right hand.  Muscle strength was within normal limits.  There was no ankylosis of the thumb of fingers in the Veteran's right hand.  The examiner noted that the Veteran had to use a brace at night about once a week on his right hand to prevent cramping if it was overused.  X-rays revealed evidence of degenerative arthritis of the right hand.

Regarding the Veteran's left hand, the examiner noted limitation of motion and evidence of painful motion of the left ring finger and no gap between the thumb pad and the fingers.  The examiner reported there was no gap between any fingertips and the proximal transverse crease of the palm or evidence of painful motion in attempting to touch the palm with the fingertips.  There was no limitation of extension or evidence of painful motion for the index or long fingers.  Following repetitive use testing, the Veteran had weakened and painful movement and deformity in his left little finger, otherwise there was no additional limitation following repetitive-use testing.  The examiner reported that the Veteran's muscle strength was within normal limits and there was no ankylosis of the thumb or fingers.  The examiner noted degenerative arthritis of the left hand.  

Finally, the examiner noted that the Veteran worked in IT and he was having increasing difficulty with typing at a computer keyboard.  Additionally, the Veteran reported that whenever he had foot surgery, it was very difficult for him to use crutches because of the pressure he puts on his hands when using the crutches.  The Veteran reported that he had missed one week of work following the right hand surgery.

While there is some indication that the Veteran's conditions were improved at the time of the October 2012 VA examination, given the examiner's critical conclusion that the Veteran was having increasing difficulty typing due to his right and left hand conditions, there is no evidence that any improvement actually reflected an improvement in the ability to function under the ordinary conditions of life and work.

Further, as asserted by the Veteran, later private treatment records indicate that any improvement resulting from surgery was temporary, and his condition has continued to worsen.  See, e.g., private treatment records dated in February 2013, March 2013, September 2014; and June 2016.

In light of the evidence above and the applicable considerations outlined in 38 C.F.R. § 3.344 , the Board finds that the ratings of 10 percent for the Veteran's palmar fibroma right hand and 10 percent for Dupuytren's left hand must be restored as the reductions were not proper.






ORDER

A 10 percent disability evaluation for the Veteran's palmar fibroma right hand is restored, effective January 1, 2014, the date of the reduction.

A 10 percent disability evaluation for the Veteran's Dupuytren's left hand is restored, effective January 1, 2014, the date of the reduction.


REMAND

Concerning the issues of the Veteran's entitlement to higher disability ratings, as noted in the discussion of the propriety of rating reductions, medical evidence subsequent to the most recent VA examination, conducted in October 2012, suggests that the Veteran's right and left hand disabilities have worsened.   See, e.g., private treatment records dated in February 2013, March 2013, September 2014; and June 2016.   Additionally, the Veteran testified that he had undergone surgery twice to correct his right hand palmer fibroma, which allowed his little finger to straighten.  However, he reported that the fibromas had returned and he could no longer straighten his finger.  He stated that the condition led to cramping and pain.  Regarding his left hand, the Veteran testified that he had also undergone surgery, but the fibromas were recurring.  He stated that the condition affected his left thumb, making it difficult to grip.  The Veteran reported that he wore braces on both hands.  The Veteran also indicated that his conditions led to cramping in both of his hands, which had an impact on his ability to perform his work as a computer programmer.  He testified that he had to take frequent breaks to stretch his hands to prevent cramping.  Because of his condition, the Veteran had difficulty tying shoes and buttoning.  The Veteran's wife testified that the Veteran had difficulty gripping objects and occasionally spilled drinks.





The evidence suggests that the Veteran has experienced worsening in right and left hand conditions since his previous VA examination.  Accordingly, the Veteran should also be afforded a new VA examination to identify his current symptoms and manifestations and to assess the severity of any resulting impairment.  38 C.F.R. § 3.159(c)(4) (2017).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from private or VA health care providers.

2.  After the above development, the Veteran should be afforded a VA examination to identify the symptoms and manifestations that are associated with the Veteran's right hand palmar fibroma and left hand Dupuytren's and any resulting impairment.  The claims file must be made available to the examiner, and the examiner must specify in the examination report that the record was reviewed.

All necessary tests and studies should be conducted.  The examiner should state all associated manifestations, symptoms, and residuals, and, discuss their impact on the Veteran's general functioning, daily activities, and occupational functioning.

A detailed rationale for the opinion must be provided.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

3.  Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and her representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


